Citation Nr: 0810740	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  96-51 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision issued 
by the RO.  

The Board remanded this case to the RO for additional 
development in June 1999, June 2003 and March 2005.  



FINDING OF FACT

The veteran is not shown to have a medically supported 
diagnosis of PTSD that can be linked to a verified or a 
potentially verifiable stressor during his active service.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in September 2002 and April 2005 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued subsequent to the 
appealed August 1994 rating decision.  However, the RO 
readjudicated the case in an August 2007 Supplemental 
Statement of the Case (SSOC).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
a service connection claim.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.

Here, the veteran's active duty from May 1966 to April 1968, 
included service in the Republic of Vietnam from April 1967 
to April 1968.  His awards include the National Defense 
Service Medal and the Vietnam Campaign Medal with device.  
His military occupational specialty was that of baker.  

The service treatment records are negative for any complaints 
or findings referable to PTSD or any other innocently 
acquired psychiatric disorder.  

Subsequent to service, private facility records from April 
1994 document treatment for diagnosed major depression with 
psychotic features.  

During a VA hospitalization from January to February 1995, 
the veteran complained of having depression, increasing anger 
and irritability.  He reported having stopped his medication 
and becoming very withdrawn.  He had noted sleep disturbance 
and loss of appetite.  He also reported intrusive thoughts 
about Vietnam, but no flashbacks were elicited.  The veteran 
had a known history of cocaine, heroin, marijuana and 
amphetamine dependence, but denied any drug abuse since April 
1994.  The discharge diagnosis included that of polysubstance 
dependence in remission and notation to rule out PTSD.  He 
was assigned a Global Assessment of Functioning (GAF) score 
of 45.  

A report of hospital stay from April to May 1995 contained 
discharge diagnosis of adjustment disorder with depressed 
mood, polysubstance abuse and rule out PTSD.  He was assigned 
a GAF score of 45.  

During a VA hospitalization from September to October 1995, 
the veteran complained of nightmares and flashbacks and 
having paranoid thoughts that people wanted to take him back 
to Vietnam.  The record noted that the veteran was under 
house arrest until December 1995.  The record observed that 
the veteran had been diagnosed with PTSD in August 1995 at 
VA.  

The veteran reported a 25 year history of alcohol and 
cannabis use.  He had not used cannabis in the past year; but 
had used crack cocaine 1-2 times per week, with last use 
being on September 16, 1995.  

Psychological evaluation revealed his affect to be restricted 
and his mood stable.  He reported the hospital was a place he 
felt safe.  He denied any current suicidal or homicidal 
ideations.  He had no signs of formal thought disorder and 
gross cognitive screening was unremarkable.  Attention, 
concentration, recent and remote memory were all within 
normal limits.  Insight and judgment were fair.  

The veteran was enrolled in fourteen day inpatient program.  
He completed the program without incident.  The veteran was 
diagnosed with cocaine dependence, alcohol abuse and PTSD, 
delayed onset.  

The psychological evaluations for parole purposes from August 
2002 to October 2003 document a history of complaints, 
treatment and medication for diagnosed PTSD.  In the October 
2003 record, he was assigned a GAF score of 65.  

During a June 2004 VA examination, the examiner indicated 
that the claim folder was reviewed.  The veteran reported his 
military history that led to the development of his claimed 
PTSD.  He reported that his unit was assigned to a base in 
Tay Ninh and his duties included guarding the ammo dump.  In 
performing this guard duty, his unit reportedly took a lot of 
sniper fire.  He reported his most stressful event was his 
base receiving mortar and rocket attacks at night.  No one in 
his unit was injured, and his area did not take any direct 
hits.  

He added that the Tet offensive was a scary time when he 
could not sleep at night.  During the Tet, he reported 
running convoys from Cu Chi back to Tay Ninh.  During one 
missions, he witnessed a Vietnam national get trapped under a 
truck.  The veteran also described an incident where he ran 
to an unfinished bunker during a mortar attack.  

Following discharge, the veteran returned to work in the 
mill, but quit after a year because the noise upset him.  He 
later worked as a custodian at the Post Office, but quit 
also.  After that, he entered a program for ironworker 
trainees, but he had problems with his back and began having 
nightmares.  He self medicated with cocaine.  

At some point in 1993, the veteran reported hearing a voice 
tell him to jump out of his high rise apartment window.  His 
drug problem worsened, and he began having legal problems.  

His present complaints included social isolation, angering 
easily, a feeling of not belonging and "a lot of issues that 
I [could not] sort out and [could not] put [his] finger on."  

On examination, the veteran's grooming, hygiene and dress 
were all fair.  His speech was rather vague and guarded and 
at times clearly evasive.  Most of his complaints were listed 
in generalities without specifics or details.  His speech was 
somewhat tangential at times, but generally coherent.  His 
mood was somewhat withdrawn and sullen with poor eye contact 
and flattened affect.  

The veteran's mood was described as "bleak."  He reported 
that medication was helping psychologically.  He had sleep 
impairments and had nightmares approximately 2-3 times per 
week.  His nightmares were about that time where he had to 
tell Private Woods about his friend being in a body bag.  He 
had dreams about people not making it back home and sometimes 
had dreams about faces of people calling him back.  

The veteran reported that he had been alcohol and drug free 
for the past year, but had previously had a history of 
alcohol and drug abuse.  With regards to suicidal ideation, 
the veteran reported "that [was] with me all the time."  
However, he stated, "it [was] not like [he] want[ed] to go 
and get a gun and stick it in my mouth, but if something 
happen[ed] [he] would just let it happen."  He denied any 
homicidal ideation, but would defend himself if someone tried 
to harm him.  

The veteran reported occasional experiences where he heard 
voices.  He gave no other information or details concerning 
the voices and the examiner indicated they did not appear to 
be actual auditory hallucinations.  There were no delusions 
reported.  Insight and judgment were somewhat limited.  

The veteran's daily routine consisted of waking at 6 or 7 in 
the morning, fixing breakfast, watching TV and then going to 
the plaza to meet with his lady friend.  He stayed with her 
until she went to work.  Occasionally, he went to the library 
to read.  He would like to go fishing, but did not have any 
motivation.  He currently lived with his cousin.  He handled 
his own finances and activities of daily living without 
assistance.  He had no other interests, socialization or 
hobbies and described himself as a loner.  

The veteran was administered the Mississippi Scale for 
Combat-Related PTSD, the SCL-90-R, the Beck Depression 
Inventory and the Impact of Events Scale.  He scored a 142 on 
the Mississippi Scale for Combat-Related PTSD which was well 
above the cutoff for diagnosis of PTSD.  The veteran's score 
was considered extremely excessive in light of the complete 
lack of combat exposure and trauma and appeared to represent 
deliberate exaggeration and symptom over reporting.  

The veteran scored a 70 out of the possible 88 on the Impact 
of Events Scale which again seemed to represent rather 
extreme exaggeration of symptomatology given his absence of 
direct combat exposure in service.  

On the Beck Depression Inventory, the veteran scored a 34, 
which suggested moderate to severe depression.  On the SCL-
90-R, the veteran reported some level of distress for 71 out 
of 90 symptoms across a wide range of categories.  51 were 
rated at the severe level.  The examiner noted again the 
responses appeared to be grossly exaggerated and overall the 
veteran's psychological testing results suggested deliberate 
symptom fabrication and over reporting for secondary gain.  

The veteran was diagnosed with dysthymic disorder, mixed 
substance dependence currently in remission and malingering 
PTSD symptomatology.  He was assigned a GAF score of 60.  The 
examiner stated the results of the evaluation clearly 
indicated that the veteran did not meet criterion A for 
exposure to a traumatic stressor according to DSM-IV criteria 
for diagnosis of PTSD.  

The examiner noted that the veteran reported never being in 
direct combat, nor was he or any of his fellow soldiers 
wounded or injured during his tour.  In this regard, the 
examiner noted that the veteran worked mostly in supply and 
was detailed to guard duty, but engaged in no direct combat 
or confrontation with the enemy.  

Further, the VA examiner opined that the veteran did not 
report a full range of symptomatology consistent with PTSD 
despite his deliberate attempt to exaggerate such 
symptomatology on psychological testing.  The veteran did 
report vague nightmares, about which he could provide little 
detail.  He  did not show symptoms of hyperarousal or 
alertness or dissociative symptomatology associated with 
PTSD.  He did show symptoms of irritability and poor 
socialization that appeared to be a result of 
characterological problems and history of substance 
dependence rather than a service-related disorder.  

The examiner concluded that psychological testing clearly 
indicated that the veteran was exaggerating or fabricating 
symptomatology across almost all areas of symptom dimensions, 
clearly indicating an attempt to portray himself as disabled 
for compensation purposes.  To that end, the examiner noted 
that recent VA treatment records failed to diagnose the 
veteran with PTSD.  

During a November 2004 private hospital stay, the veteran 
reported his history of polysubstance abuse and recent 
relapse.  He reported feeling increasingly depressed since 
March.  He reported having poor sleep, nightmares, poor 
appetite, anhedonia, anergia, amotivation and poor 
concentration.  He was becoming very hopeless and had tried 
to overdose on crack cocaine prior to coming to the facility.  
He reported feeling suicidal and could not guarantee his 
safety outside of the facility.  

The veteran also reported having auditory hallucinations.  He 
reported the hallucinations were becoming increasingly louder 
over time.  He heard multiple voices, though he could not 
recognize them.  The voices were carrying on a conversation 
and not commanding in nature.  The hallucinations were 
causing him much distress.  

He reported such PTSD symptoms as nightmares, cold sweats, 
hyperarousability, and avoidance behavior.  He stated he had 
received past treatment for these symptoms at VA, but they 
had gotten worse recently.  Specifically they worsened 
beginning in March when he started reading about the war in 
Iraq.  

He denied symptoms of mania, obsessive compulsive disorder, 
panic, paranoia or visual hallucinations.  He denied alcohol 
withdrawal symptoms and denied any history of blackouts and 
withdrawal seizures.  His living situation was stable.  He 
denied use of drugs, other than crack cocaine and marijuana.  

Over the course of the hospital stay, the veteran's 
depression lessened.  His appetite improved, and his sleep 
improved with few to no nightmares.  He had more energy and 
was better able to concentrate.  He felt more hopeful and did 
not have further suicidal or homicidal ideation.  

Further, the veteran did not experience any additional 
auditory hallucinations.  He continued to report having some 
symptoms of PTSD including looking over his shoulder and not 
wanting to have his back on a room of people.  The anxiety 
associated with these feelings was diminished.  

At the time of discharge the veteran was cooperative, made 
good eye contact and had no abnormal movements.  His mood was 
better and his affect was euthymic.  His speech was normal 
and thoughts were linear and organized.  He denied suicidal 
and homicidal ideation and showed no evidence of delusions.  
He denied auditory and visual hallucinations.  Attention, 
concentration, recent and short-term memory were intact.  His 
judgment and insight were fair to good.  

He was diagnosed with recurrent severe major depression with 
psychotic features, PTSD and drug and alcohol dependence.  
His GAF score on entrance was 28 and at discharge 50.  

During a July 2007 VA examination, the examiner indicated 
that the claims file and all available medical records were 
thoroughly reviewed.  The examiner reported the Beck 
Depression Inventory II, SCL-90-R Impact of Event Scale, and 
Mississippi Scale for Combat-Related PTSD were all 
administered in conjunction with the examination.  

The VA examiner noted the conclusion reached in the June 2004 
VA examination, that the veteran's testing results suggested 
deliberate symptom fabrication and over reporting for 
secondary gain.  

The examiner recorded the veteran's military history.  When 
questioned about his stressful or traumatic events, the 
veteran stated that he experienced stressful events "every 
day."  Specifically, while stationed at Tay Ninh, a fellow 
soldier threatened to commit suicide.  He reported being able 
to talk the soldier out of doing that.  

The veteran also reported that, while on convoy duty he 
witnessed Vietnamese locals stealing lumber out of the back 
of a truck.  The veteran stated that he snapped and began 
firing his weapon over the heads of the locals.  

The veteran also reported that, while riding in a jeep past a 
Vietnamese man working on his truck, the jack slipped and the 
truck fell down on the Vietnamese man.  The veteran did not 
know his fate, but assumed the man was killed instantly  

The veteran also reported that, on one occasion, their base 
received incoming mortar fire.  He unknowingly ran into a 
bunker that was not completed.  He added that there were many 
other stressors, but he self-medicated and put them out of 
his head.  During service, he drank 3-4 times per week and 
smoked marijuana on a daily basis.  

The veteran's post service work history remained unchanged 
from previous reports.  He was never terminated from a job, 
but always left for a better paying job.  He denied having 
any problems with productivity or getting along with 
supervisors or peers.  He had no lost time or decreased 
productivity due to psychiatric symptoms.  

Socially, the veteran was married from 1966 to approximately 
1974 and had one adult son from this marriage.  The veteran 
and his son had limited contact.  He denied being in any 
other significant romantic relationships since his marriage.  
His source of income was Social Security Disability benefits.  
He rented an apartment and lived alone.  

The veteran reported his past history of substance abuse and 
stated his last use of crack cocaine was in 1994.  However, 
the examiner noted drug and alcohol screen one week previous 
was positive for cocaine as was a drug and alcohol screen 
from January 2007.  

The examiner observed the November 2004 private hospital stay 
record and noted the evaluation did not include a description 
of valid criterion A stressors or a full constellation of 
symptoms of PTSD.  The examiner also observed that the 
veteran had received treatment from the private facility in 
approximately 1992.  

The veteran complained of avoidance behavior of people and 
crowds.  He also complained of memory difficulty and 
indicated that he had been diagnosed with a form of 
Alzheimer's.  The examiner noted that there was no diagnosis 
of Alzheimer's, but a treating doctor did note the 
possibility of a TIA, which the veteran was encouraged to get 
evaluated.  The veteran had no post-military traumatic 
stressors.  

The veteran scored a 34 on Beck Depression Inventory, 
indicating severe depression.  On the SCL-90-R, the veteran 
endorsed 76 out of 90 possible symptoms, which covered a wide 
range of diagnostic categories, including mood disorders, 
anxiety disorders, somatic complaints and psychotic 
processes.  On the Impact of Event Scale, the veteran scored 
a 25 indicating his experiences have moderately impacted his 
functioning.  

The VA examiner noted that the veteran endorsed all the items 
on this measure, but did not spontaneously endorse any of the 
items in clinical interview.  On the Mississippi Scale for 
Combat-Related PTSD, the veteran scored a 110, which was 
above the cutoff score for a diagnosis of PTSD, but was 
significantly inconsistent with the vague stressors reported 
by the veteran.  The examiner concluded the veteran's scores 
reflected an over reporting of symptomatology which was 
inconsistent with his current level of functioning.  

The examiner noted the veteran's report of stressors did not 
meet criterion A for a diagnosis of PTSD.  Further, the 
veteran did not present with a full constellation of symptoms 
for this diagnosis.  Additionally, the examiner noted that 
the veteran's reported stressors were not consistent with the 
reported stressors from the 2004 examination.  

The veteran's hygiene and grooming were adequate.  His mood 
was dysphoric and affect was congruent with mood.  The 
veteran did brighten spontaneously a few times throughout the 
examination.  He had difficulty remembering specific dates 
and details of his employment history.  His speech was 
slowed; he did not exhibit any impairment of thought process 
or communication.  He denied any auditory or visual 
hallucinations and no delusions were elicited.  

The veteran maintained appropriate eye contact and did not 
exhibit any inappropriate behavior.  He denied current 
suicidal or homicidal ideation, plan, or intent.  He was able 
to maintain all aspects of activities of daily living without 
assistance.  Short-term memory was intact, although the 
veteran had some difficulty with long-term memory.  He denied 
any obsessive or ritualistic behavior that would interfere 
with routine activities.  He did not endorse symptoms 
consistent with panic disorder.  

The veteran described his mood as not great and stated he 
always felt depressed.  He reported his current health 
problems were a precipitant of his depression.  Reported 
symptoms of depression included decreased appetite, low 
energy, and irritability.  He reported that he felt nervous 
and the trigger for this nervousness was his ill health.  

He described his sleep as erratic.  Although, he reported 
that he averaged approximately 8 hours of sleep per night.  
He reported he had difficulty breathing, associated with his 
congestive heart failure, which interfered with the quality 
of his sleep.  The examiner also noted that cocaine abuse 
increases mood instability, irritability, and sleep 
disruption.  

The veteran reported that he typically got out of the bed at 
7 am, attended to his personal hygiene, made breakfast and 
then read the newspaper.  He reported that he spent most of 
his day resting or on the phone.  He had 2 people living with 
him who assisted with the household chores; however, he was 
going to ask them to leave so he would be doing the chores by 
himself in the future.  

He did not have any current hobbies or recreational 
activities.  He did not have many friends and his physical 
health limited his activities.  His health continued to be a 
source of stress for him.  He denied current alcohol or drug 
use; but, the examiner noted that it appeared that the 
veteran had used crack cocaine in the past week.  

The veteran was diagnosed with depression not otherwise 
specified (unrelated to military service) and cocaine abuse.  
He was assigned a GAF score of 70 due to depression and 65 
due to impact of cocaine abuse.  

The examiner summarized that the veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD, either in terms of a 
valid criterion A stressor or presenting with a full 
constellation of symptoms for the diagnosis.  

The examiner again noted the reported stressors were 
significantly different from reported stressors in the 
veteran's 2004 examination as well as his various written 
statements contained in the claims file.  

The examiner indicated that the discrepancies brought into 
question the veracity of the veteran's report.  The results 
from psychometric testing, in their totality, appeared 
inflated and inconsistent with his present functioning.  The 
veteran appeared to continue to abuse crack cocaine, and the 
examiner observed that this substance use and chronic medical 
problems appeared to exacerbate current mood disorder 
symptoms.  

In this case, as indicated, there exists competent medical 
evidence both supporting and contradicting the veteran's 
contentions.  It is therefore the responsibility of the Board 
to weigh this evidence so as to reach a determination on the 
veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence).   

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may 
favor the opinion of one competent medical professional over 
that of another so long as an adequate statement of reasons 
and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995)  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion had not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value was substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Given its review of the record, the Board finds the June 2004 
and July 2007 VA examination reports to have greater 
probative value than the medical opinions offered in the 
psychological evaluations for parole purposes in 2002 and 
2003 and the November 2004 hospital stay record.  See Owens 
v. Brown, 7 Vet. App. at 433.  

The psychological evaluations from August 2002 to October 
2003 and the November 2004 hospital stay record are of 
limited probative value in deciding this matter because they 
give no indication that they were based on a review of the 
claims file or other appropriate medical records.  See Miller 
v. West, 11 Vet. App. at 348; Gabrielson v. Brown, 7 Vet. 
App. at 40.  The basis for the medical diagnoses in this 
regard was not adequately explained.  

By contrast, the record shows that the June 2004 and July 
2007 VA examinations included a thorough review of the entire 
claims file, including the private psychological evaluations 
from August 2002 to October 2003 and the November 2004 
private hospital stay record, in conjunction with the opinion 
offered.  

In this regard, in the July 2007 VA examination, the examiner 
explained that, although the November 2004 private record 
diagnosed the veteran with PTSD, the evaluation did not 
include a description of valid criterion A stressors or a 
full constellation of symptoms of PTSD.  

The VA examiners further explained that while objectively the 
veteran's psychometric test results showed scores above the 
cutoff score for a diagnosis of PTSD, these scores reflected 
an over reporting of symptomatology which was inconsistent 
with the veteran's current level of functioning.  

The other evidence supportive of the claim are the veteran's 
own lay statements.  The veteran is not shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  As 
such, his lay statements in this regard cannot constitute 
medical evidence.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

As the veteran has not been shown to have a diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a), further discussion 
of the verification of any alleged in-service stressors is 
not necessary.  

Thus, the Board finds the preponderance of the evidence is 
against the veteran's claim of service connection for PTSD.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


